                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF TENNESSEE

                                     NASHVILLE DIVISION


ADAM FRANCHI, individually and on           )   Civil Action No. 3:19-cv-0962
behalf of all others similarly situated,    )
                                            )   Judge Eli J. Richardson
                      Plaintiff,            )   Magistrate Judge Jeffrey S. Frensley
               v.                           )
                                            )   CLASS ACTION
SMILEDIRECTCLUB, INC., DAVID                )
                                            )   MEMORANDUM OF LAW IN
KATZMAN, KYLE WAILES, STEVEN
KATZMAN, JORDAN KATZMAN,                    )   SUPPORT OF MOTION OF JOE
ALEXANDER FENKELL, RICHARD                  )   STOFKO AND CAMELOT EVENT
                                            )   DRIVEN FUND, A SERIES OF FRANK
SCHNALL, SUSAN GREENSPON
RAMMELT, J.P. MORGAN                        )   FUNDS TRUST FOR APPOINTMENT
                                            )   OF LEAD PLAINTIFFS, APPROVAL
SECURITIES, LLC, CITIGROUP
GLOBAL MARKETS INC., BOFA                   )   OF LEAD PLAINTIFFS’ SELECTION
SECURITIES, INC., JEFFERIES LLC,            )   OF COUNSEL, AND CONSOLIDATION
                                            )   OF RELATED CASES
UBS SECURITIES LLC, CREDIT
SUISSE SECURITIES (USA) LLC,                )
                                            )
GUGGENHEIM SECURITIES, LLC,
STIFEL, NICOLAUS & COMPANY,                 )
INCORPORATED, WILLIAM BLAIR &               )
                                            )
COMPANY, L.L.C., AND LOOP
CAPITAL MARKETS LLC,                        )
                                            )
                      Defendants.           )
                                            )
                                            )
(Additional Captions on Next Page)          )




   Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 1 of 14 PageID #: 400
BARRY GINSBERG, individually and on        )   Civil Action No. 3:19-cv-1040
behalf of all others similarly situated,   )
                                           )   Judge Eli J. Richardson
                     Plaintiff,            )   Magistrate Judge Jeffery S. Frensley
                                           )
              v.                           )   CLASS ACTION
                                           )
SMILEDIRECTCLUB, INC., DAVID               )
KATZMAN, KYLE WAILES, STEVEN               )
KATZMAN, ALEXANDER FENKELL,                )
J.P. MORGAN SECURITIES, INC.,              )
CITIGROUP GLOBAL MARKETS INC.,             )
BOFA SECURITIES, INC., JEFFERIES           )
LLC, UBS SECURITIES LLC, CREDIT            )
SUISSE SECURITIES (USA) LLC, and           )
CAMELOT VENTURE GROUP,                     )
                                           )
                     Defendants.           )
                                           )
RICHARD ANDRE, individually and on         )   Civil Action No. 3:19-cv-1057
behalf of all others similarly situated,   )
                                           )   Judge Eli J. Richardson
                     Plaintiff,
                                           )   Magistrate Judge Barbara D. Holmes
              v.                           )
                                           )   CLASS ACTION
SMILEDIRECTCLUB, INC., DAVID               )
KATZMAN, KYLE WAILES, STEVEN               )
KATZMAN, JORDAN KATZMAN,                   )
ALEXANDER FENKELL, RICHARD                 )
SCHNALL, SUSAN GREENSPON                   )
RAMMELT, J.P. MORGAN                       )
SECURITIES, LLC, CITIGROUP                 )
GLOBAL MARKETS INC., BOFA                  )
SECURITIES, INC., JEFFERIES LLC,           )
UBS SECURITIES LLC, CREDIT                 )
SUISSE SECURITIES (USA) LLC,               )
GUGGENHEIM SECURITIES, LLC,                )
STIFEL, NICOLAUS & COMPANY,                )
INCORPORATED, WILLIAM BLAIR &              )
COMPANY, L.L.C., AND LOOP                  )
CAPITAL MARKETS LLC,                       )
                                           )
                     Defendants.           )
                                           )



   Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 2 of 14 PageID #: 401
        Joe Stofko and Camelot Event Driven Fund, A Series of Frank Funds Trust (together,

“Movants”) respectfully submit this memorandum of law in support of their motion for: (i) the

consolidation of the above-captioned related actions pursuant to Federal Rule of Civil Procedure

Rule 42(a); (ii) the Movants’ appointment as lead plaintiffs for the proposed class in the above-

captioned actions pursuant to the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”), 15 U.S.C. § 77z-1(a)(3) and 15 U.S.C. § 78u-4(a)(3)(B); (iii) the Court’s approval of

Movants’ selection of Glancy Prongay & Murray LLP (“GPM”) as Lead Counsel and The

Swafford Law Firm, PLLC (“Swafford Law”) as Liaison Counsel for the class; and (iv) any such

further relief as the Court may deem just and proper.

                                    SUMMARY OF ARGUMENT

        The above-captioned actions allege violations of the federal securities laws by

SmileDirectClub, Inc. (“SmileDirectClub” or the “Company”), and certain of its officers and

directors, as well as underwriters to the Company’s September 2019 Initial Public Offering

(collectively, the “Defendants”).    Movants are members of the proposed class of persons that

acquired SmileDirectClub Class A common stock (a) pursuant and/or traceable to the registration

statement and prospectus issued in connection with the Company’s September 12, 2019 initial

public offering (“IPO” or the “Offering”), or (b) during the period from September 8, 2019

through October 2, 2019, inclusive (the “Class Period”) (collectively, the “Class”). As a result of

the revelations of the fraud as alleged in the complaints in the above-captioned actions, Movants

suffered significant financial losses.   See Exhibit (“Ex.”) C to accompanying Declaration of Tara

L. Swafford, dated December 2, 2019 (“Swafford Decl.”).

        Pursuant to the PSLRA, the person or group of persons with the largest financial interest

in the relief sought by the Class who satisfy the requirements of Rule 23 of the Federal Rules of



                                                   1

  Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 3 of 14 PageID #: 402
Civil Procedure are presumed to be the “most adequate plaintiff” – the plaintiff most capable of

adequately representing the interests of Class members.       The PSLRA provides that the Court

shall appoint the most adequate plaintiff as lead plaintiff.     Movants believe that they are the

“most adequate plaintiff” as defined by the PSLRA and should be appointed lead plaintiffs based

on their financial losses suffered as a result of Defendants’ wrongful conduct as alleged in the

above-captioned actions.     Moreover, Movants satisfy the relevant requirements of Rule 23 of the

Federal Rules of Civil Procedure as its claims are typical of other Class members’ claims, and

Movants will fairly and adequately represent the interests of the Class.      Furthermore, Movants’

selection of GPM as lead counsel and Swafford Law as liaison counsel should be approved

because lead counsel has substantial expertise in securities class action litigation and the

experience and resources to efficiently prosecute this action.

                                   FACTUAL BACKGROUND 1

          SmileDirectClub is a teledentistry company that purports to be the “first direct-to-

consumer medtech platform for transforming smiles.” The Company produces 3D-printed clear

dental aligners on 3D printers at its Nashville, Tennessee headquarters, which are utilized by

consumers to correct orthodontic issues.       The Company’s shares trade on the Nasdaq Stock

Market under the ticker symbol “SDC”.

          On September 12, 2019, SmileDirectClub completed its IPO, offering approximately

58.54 million shares of Class A common stock at a price of $23.00 per share. The Company

received proceeds of approximately $1.27 billion from the Offering, net of underwriting

discounts and commissions.




1
    These facts are collected from the operative complaints filed in the above-captioned actions.

                                                   2
    Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 4 of 14 PageID #: 403
       On September 24, 2019, a class action complaint was filed in the U.S. District Court for

the   Middle   District   of Tennessee    by dentists,    orthodontists,   and   consumers    against

SmileDirectClub and certain of its officers and directors for false advertising, fraud, negligence,

and unfair and deceptive trade practices. 2      The Ciccio Complaint alleges that, inter alia,

inaccurate statements were made by the Company concerning its business, and that the Company

is subject to litigation for operating as a dentist without proper licensing in several states.   On

this news, the Company’s stock price fell from $17.15 to $15.68, a decline of $1.47, on

September 24, 2019. The share price continued to decline over the next two trading sessions to

close at $14.51 on September 25, 2019, and at $12.94 on September 26, 2019, on unusually high

trading volume. The cumulative per-share decline as a result of this disclosure was $4.21.

       At all relevant times, Defendants made false and/or misleading statements and/or failed

to disclose that: (i) the Company’s practices did not qualify as teledentistry under applicable

standards in many jurisdictions and was subject to regulatory scrutiny as a result, (ii) the efficacy

of the Company’s treatment was overstated, (iii) the Company had concealed these deceptive

marketing practices prior to the IPO, and (iv) as a result of the foregoing, Defendants’ statements

about the Company’s business, operations, and prospects, were materially misleading and/or

lacked a reasonable basis.




2
  Complaint for False Advertising, Fraud, Negligence, and Unfair and Deceptive Trade Practices,
Ciccio et al. v. SmileDirectClub, LLC et al., No. 19 Civ. 0845 (M.D. Tenn. Sept. 24, 2019), ECF
No. 1 (hereinafter, the “Ciccio Complaint”).

                                                 3
    Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 5 of 14 PageID #: 404
                                 PROCEDURAL BACKGROUND

        On October 2, 2019, Richard Andre commenced the first-filed of the above-captioned

actions against SmileDirectClub in the U.S. District Court for the Eastern District of Michigan.

The Andre action asserts claims arising under the Securities Act.      The same day, counsel for

Andre published a notice on Business Wire announcing that a securities class action had been

initiated against Defendants, herein, and advising investors of SmileDirectClub securities that

they had 60 days from the publication of the October 2, 2019 notice to file a motion to be

appointed lead plaintiff. See Swafford Decl. Ex. A. On November 18, 2019, the Andre action

was transferred from the Eastern District of Michigan to this Court.

         On October 23, 2019, Barry Ginsberg filed a complaint in the U.S. District Court for the

Southern District of New York asserting claims under both the Securities Act and the Securities

Exchange Act of 1934 (the “Exchange Act”).          The Ginsberg action named many of the same

defendants as the Andre action, but also included Camelot Venture Group, the controlling

shareholder of SmileDirectClub.     On November 18, 2019, the Ginsberg action was transferred

from the Southern District of New York to this Court.

         On October 29, 2019, Adam Franchi filed a complaint in this District asserting claims

under the Securities Act based on the same events described in the Andre and Ginsberg actions

and naming many of the same defendants.        The Franchi action was the first federal securities

class action to be filed in this Court.

                                          ARGUMENT

I.      THE CASES SHOULD BE CONSOLIDATED

        Consolidation pursuant to Rule 42(a) is proper when actions involve common questions

of law and fact. See Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (6th Cir. 1985);



                                                4
     Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 6 of 14 PageID #: 405
see also In re Century Bus. Servs. Sec. Litig., 202 F.R.D. 532, 537 (N.D. Ohio 2001)

(consolidating related cases “because they share a common nucleus of fact and law”); In re

Regions Morgan Keegan Closed-End Fund Litig., No, 07 Civ. 2830, 2010 WL 5173851, at *14

(W.D. Tenn. Dec. 15, 2010) (consolidating cases that “raise similar legal and factual issues . . .

[to] conserve judicial resources and allow a more expeditious adjudication of [Class] claims”).

The PSLRA suggests consolidation where “more than one action on behalf of a class asserting

substantially the same claim or claims arising under this chapter has been filed.” 15 U.S.C. §

77z-1(a)(3)(B)(ii), 15 U.S.C. § 78u-4(a)(3)(B)(ii); see also Century Bus., 202 F.R.D. at 535

(quoting 15 U.S.C. § 78u-4(a)(3)(B)(ii)).        In doing so, the PSLRA does not displace the

traditional legal standards for consolidation as defined under Rule 42(a).

        Furthermore, neither Rule 42(a) nor the PSLRA require that the actions be identical in

order to be consolidated. See Guild Assocs., Inc. v. Bio-Energy (Wash.), LLC, 309 F.R.D. 436,

440 (S.D. Ohio 2015) (“For purposes of Rule 42 consolidation, questions of law and fact need

not be identical.”) (citation omitted); see also Cantrell v. GAF Corp., 999 F.2d 1007, 1010-12

(6th Cir. 1993) (discussing a district court’s discretion to consolidate actions pursuant to Rule

42(a)); Century Bus., 202 F.R.D. at 537 (consolidating related cases despite differing relevant

periods).

        Each above-captioned action (i) alleges violations of federal securities laws, (ii) names

many of the same defendants, (iii) is based on the same wrongful course of conduct resulting

from and encompassing the IPO and the offering documents, and (iv) seeks certification of

highly-overlapping, if not identical, investor classes.   The Ginsberg action differs slightly in that

it alleges Securities Act and Exchange Act claims. Movants assert that consolidation of all three

actions is appropriate because the alleged misrepresentations in the Exchange Act claims



                                                   5
  Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 7 of 14 PageID #: 406
asserted in Ginsberg are identical to and/or contained in the same SmileDirectClub IPO offering

documents as the misrepresentations that give rise to the Securities Act claims in all three

actions.

II.        MOVANTS SHOULD BE APPOINTED LEAD PLAINTIFF

           The PSLRA provides the procedure and standard for selecting a lead plaintiff in class

actions brought under the Exchange Act.          The PSLRA directs courts to consider any motion to

serve as lead plaintiff filed by class members in response to a published notice of class action by

the later of (i) 90 days after the date of publication of the notice, or (ii) as soon as practicable

after the court decides any pending motion to consolidate. See 15 U.S.C. § 77z-1(a)(3)(B), 15

U.S.C. § 78u-4(a)(3)(B). Furthermore, the PSLRA provides a “rebuttable presumption” that the

“most adequate plaintiff” – i.e., the plaintiff that is most capable of adequately representing the

interests of the Class – is the person or group that:

           (aa) has either filed the complaint or made a motion in response to a notice under
           subparagraph (A)(i);
           (bb) in the determination of the court, has the largest financial interest in the relief
           sought by the class; and
           (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
           Procedure.
15 U.S.C. § 77z-1(a)(3)(B)(iii)(I), 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); see also Blitz v. AgFeed

Indus., Inc., No. 11 Civ. 992, 2012 WL 1192814, at *1-2 (M.D. Tenn. Apr. 10, 2012) (same).

Movants satisfy these requirements and should be appointed as lead plaintiffs.

           A.     Movants Filed a Timely Motion in Response to a PSLRA Notice

           On October 2, 2019, counsel for Andre published a notice of pendency in connection

with the filing of the initial complaint in the Andre action, which informed class members that

the deadline to seek appointment as lead plaintiff was 60 days from the date of the notice. See



                                                      6
      Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 8 of 14 PageID #: 407
Swafford Decl. Ex. A; 15 U.S.C. § 77z-1(a)(3)(A), 15 U.S.C. § 78u-4(a)(3)(A). The 60-day

deadline based on the timing of the notice of pendency is December 2, 2019.

        Therefore, Movants had sixty days or until December 2, 2019, to file a motion to be

appointed as Lead Plaintiff.        Additionally, as set forth in their PSLRA certifications, Movants

attest that they have reviewed the complaint, adopt the allegations therein, and are willing to

serve as representative of the class.      See Swafford Decl., Ex. B. Accordingly, Movants satisfy

the first PSLRA requirement to be appointed lead plaintiff.

        B.          Movants Have the Largest Financial Interest in the Litigation

        The PSLRA provides that the most adequate plaintiff is presumed to be the “person or

group of persons” that, among other things, “has the largest financial interest in the relief sought

by the class,” which expressly authorizes that the lead plaintiff may comprise a group. 15 U.S.C.

§ 77z-1(a)(3)(B)(iii)(I), 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).     At the time of this filing, Movants

believe that they have the largest financial interest among Class members who filed timely

applications for appointment as lead plaintiff and, accordingly, are presumed to be the “most

adequate plaintiff.”

        Movants purchased SmileDirectClub Class A common stock pursuant and/or traceable to

the Registration Statement and/or during the Class Period at prices alleged to be artificially

inflated by Defendants’ misstatements and omissions and, as a result, suffered significant

financial losses.     See Swafford Decl., Ex. C.    To the best of their knowledge, Movants are not

aware of any other Class member that has filed a motion for appointment as lead plaintiff who is

claiming a larger financial loss.     Movants believe they have the “largest financial interest in the

relief sought by the Class.” Thus, Movants satisfy the second PSLRA requirement—the largest




                                                    7
  Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 9 of 14 PageID #: 408
financial interest—to be appointed as lead plaintiff for the Class.   See Regions Morgan Keegan,

2010 WL 5173851, at *3-4.

        C.      Movants Satisfy the Requirements of Rule 23 of the Federal Rules of Civil
                Procedure
        The PSLRA requires that, in addition to possessing the largest financial interest in the

outcome of the litigation, a lead plaintiff must “otherwise satisfy[y] the requirements of Rule 23

of the Federal Rules of Civil Procedure.” 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(cc), 15 U.S.C. §

78u-4(a)(3)(B)(iii)(I)(cc).   Rule 23(a) generally provides that a class action may proceed if the

following four requirements are satisfied:

        (1) the class is so numerous that joinder of all members is impracticable;
        (2) there are questions of law or fact common to the class;
        (3) the claims or defenses of the representative parties are typical of the claims or
            defenses of the class; and
        (4) the representative parties will fairly and adequately protect the interests of the
            class.
Of the four prerequisites for class certifications as provided by Rule 23(a), only two – typicality

and adequacy – directly address the personal characteristics of the proposed class representative.

Consequently, in deciding a motion for appointment of lead plaintiff, the Court should limit its

inquiry to the typicality and adequacy standards of Rule 23(a) and defer examination of the

remaining requirements until the Lead Plaintiffs move for class certification.      See Burgraff v.

Green Bankshares, Inc., Nos. 10 Civ. 253, 11 Civ. 014, 2011 WL 613281, at *3 (E.D. Tenn. Feb.

11, 2011) (“Under Rule 23, there are two requirements for establishing lead plaintiff: (1) the

claims or defenses of the representative parties are typical of the claims or defenses of the class,

and (2) the representative parties will fairly and adequately protect the interests of the class.”)

(internal quotation marks and citation omitted); see also Regions Morgan Keegan, 2010 WL

5173851, at *5 (same).




                                                  8
  Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 10 of 14 PageID #: 409
                1.          Movants’ Claims Are Typical of the Class

         “A claim is typical under Rule 23 if it arises from the same event or practice or course

that gives rise to the claims of other class members, and if his or her claims are based on the

same legal theory.” Burgraff, 2011 WL 613281, at *3 (internal quotation marks omitted); see

also Garden City Emps. Ret. Sys. v. Psychiatric Solutions, Inc., No. 09 Civ. 882, 2012 WL

1071281, at *37 (M.D. Tenn. Mar. 29, 2012) (same). Here, Movants allege that “[d]efendants

violated the federal securities laws by disseminating false and misleading statements” and assert

that they “purchased [SmileDirectClub] securities at prices artificially inflated by [d]efendants’

misrepresentations and omissions, like all of the other class members.”          Burgraff, 2010 WL

613281, at *3 (internal quotation marks omitted); see also Blitz, 2012 WL 1192814, at *10

(noting that Rule 23 “requires in part that the claims or defenses of the representative parties are

typical of the claims or defenses of the class”) (internal quotation marks and citation omitted).

Therefore, the Court should find that Movants’ claims are typical to the claims of the other Class

members.

                   2.       Movants Are Adequate Representatives

         “The purpose of the adequacy requirement is to ensure there are no conflicts of interest

between the purported lead plaintiff and the other class members.” Burgraff, 2011 WL 613281,

at *3.    Movants are not aware of any potential conflicts of interest or any matters that would

preclude them from fulfilling their duties as lead plaintiffs.       Additionally, Movants’ proposed

counsel has extensive experience and resources to prosecute this complex litigation efficiently

and effectively.        See infra Point III.   As representatives, Movants will “fairly and adequately

protect the interests of the class.” Blitz, 2012 WL 1192814, at *10 (citation omitted).

         Movants filed a timely motion, have a significant financial interest in the relief sought by

the Class, and have demonstrated the typicality and adequacy of its motion to be appointed lead

                                                     9
 Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 11 of 14 PageID #: 410
plaintiff.     Based on the foregoing, the Court should adopt the presumption that Movants are the

“most adequate plaintiff.”

III.         THE COURT SHOULD APPROVE MOVANTS’ SELECTION OF COUNSEL
             The PSLRA vests authority in the lead plaintiff s to select and retain counsel, subject only

to approval of the Court. See 15 U.S.C. § 78u-4(a)(3)(B)(v). Here, Movants have selected GPM

as lead counsel for the class and Swafford Law as liaison counsel.             As demonstrated by the its

firm résumé, GPM possess extensive experience and expertise in securities litigation, and the

firms have the necessary skills and resources to efficiently and effectively prosecute this action.

See Swafford Decl. Ex. D.           As a result of this extensive experience in litigation involving similar

issues to those raised in this action, Movants’ counsel has the ability and knowledge that will

enable them to prosecute this action effectively and expeditiously.             Thus, the Court may be

assured that, by granting Movants’ motion, the Class will receive the highest caliber of legal

representation.

                                               CONCLUSION

             For the foregoing reasons, Movants respectfully request that the Court grant their motion

and enter an order: (i) consolidating the above-captioned actions pursuant to Rule 42(a); (ii)

appointing Movants as lead plaintiffs pursuant to the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B)(iii) and

15 U.S.C. § 78u-4(a)(3)(B); (iii) approving Movants’ selection of GPM as Lead Counsel and

Swafford Law as Liaison Counsel for the class; and (iv) granting any such further relief as the

Court may deem just and proper.




                                                      10
  Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 12 of 14 PageID #: 411
DATED: December 2, 2019            Respectfully submitted,
                                   THE SWAFFORD LAW FIRM, PLLC
                                   /s/ Tara L. Swafford
                                   Tara L. Swafford, #017577
                                   207 Third Avenue North
                                   Franklin, Tennessee 37064
                                   Tel.: (615) 599-8406
                                   Fax: (615) 807-2355
                                   tara@swaffordlawfirm.com
                                   [Proposed] Liaison Counsel for Movants


                                   GLANCY PRONGAY & MURRAY LLP
                                   Robert V. Prongay
                                   Casey E. Sadler
                                   Lesley F. Portnoy
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, CA 90067
                                   Tel.: (310) 201-9150
                                   Fax: (310) 201-9160
                                   rprongay@glancylaw.com
                                   csadler@glancylaw.com
                                   lportnoy@glancylaw.com

                                   [Proposed] Lead Counsel for Movants

                                   KIRBY McINERNEY LLP
                                   Ira M. Press
                                   250 Park Avenue, Suite 820
                                   New York, New York 10177
                                   Tel.: (212) 371-6600
                                   Fax: (212) 699-1194
                                   ipress@kmllp.com

                                   Additional Counsel




                                     11
 Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 13 of 14 PageID #: 412
                              CERTIFICATE OF SERVICE
        I hereby certify that on December 2, 2019, a copy of the foregoing document was filed
electronically with the Clerk of the Court using the CM/ECF system, which will be served by
operation of the Court’s electronic filing system upon the following counsel of record.
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Michael Charles Griffin
Scott D. Musoff
Jay B. Kasner
Four Times Square
New York, New York 10036
Tel.: (212) 735-2844
Michael.Griffin@skadden.com
Scott.Musoff@skadden.com
Jay.Kasner@skadden.com
RILEY, WARNOCK & JACOBSON
Elizabeth O. Gonser
Steven Allen Riley
1906 West End Avenue
Nashville, Tennessee 37203
egonser@rwjplc.com
sriley@rwjplc.com
                                          /s/ Tara L. Swafford
                                          Tara L. Swafford




 Case 3:19-cv-01040 Document 54-1 Filed 12/02/19 Page 14 of 14 PageID #: 413
